NO. 07-04-0234-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   NOVEMBER 15, 2004

                           ______________________________


                                  ALEXANDER PERRY,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                                 Appellee

                         _________________________________

             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2001-435,807; HON. BRADLEY UNDERWOOD, PRESIDING

                          _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant Alexander Perry appeals from a judgment convicting him of possession

with intent to deliver a controlled substance. We affirm.

       Appellant’s counsel has moved to withdraw, after filing a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967) and representing that she

has searched the record and found no arguable grounds for reversal. The motion and brief

illustrate that counsel notified appellant of his right to review the appellate record and file
his own brief. So too did we inform appellant that any pro se response or brief he cared

to file had to be filed by November 4, 2004. To date, appellant has failed to file either a

response or brief or request an extension to do so.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two possible grounds for appeal. They involve 1) whether the trial court erred in denying

his motion to dismiss the indictment because he had an agreement with police that the

indictment would be dismissed if he assisted the police in other drug investigations, and 2)

whether the trial court erred in overruling his motion to exclude the drug evidence because

a proper chain of custody was not proven. However, counsel then proceeded to explain

why each argument lacked merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991). Finding no reversible error, we grant the motion to withdraw and affirm the

judgment.



                                                 Brian Quinn
                                                   Justice



Do not publish.




                                             2